DETAILED ACTION

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,739,658.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of U.S. Patent No. 10,739,658 discloses all of the claimed limitations of claims 21-23.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Collins et al. (US Patent Publication 2012/0182593).
Regarding claim 20, Collins discloses an electrochromic laminate comprising a substrate (see paragraph [0062]; claim 1; and figures 4A-4B), a second substrate laminated to the first substrate (see paragraphs [0023], [0062]: claim 1: and figures 4A-4B), a lamination adhesive between the first substrate and the second substrate; and an electrochromic device at a lamination interface between the first and second substrates (see paragraph [0062]: claim 1: and figures 4A-4B), and a low emissivity coating disposed inboard of the electrochromic device (see paragraph [0030] in Collins).
Regarding claim 35, Collins further discloses that the electrochromic laminate is part of a lite of an insulated glass unit (see paragraph [0062]; claim 1; and figures 4A-4B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US Patent Publication 2012/0182593), as applied in claim 20, in view of Wang et al. (US Patent Publication 2010/0245973).
Regarding claims 21 and 27-30, Collins discloses all the claimed limitations except for the specific thickness of the substrates.  However, Wang discloses the teaching that the substrate is between 10 nm and 500 nm (paragraph [0044]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement such teaching for application-specific purpose.

Claims 22 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US Patent Publication 2012/0182593), as applied in claim 20.
Regarding claims 22 and 32, Collins discloses all the claimed limitations except for the location of the low emissivity coating.  It is merely a matter of design option in view of the feature of Collins considering that the low emissivity coating is applied (see paragraph [0030] in Collins).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement such teaching for design purpose.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US Patent Publication 2012/0182593), as applied in claim 20.
Regarding claim 26, Collins discloses all the claimed limitations except for the location of the first substrate.  This is merely a matter of design option in view of the feature of Collins.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement such teaching for design purpose.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US Patent Publication 2012/0182593), as applied in claim 20, and further in view of Chromogenics (WO 2014-170241).
Regarding claim 31, Collins discloses all the claimed limitations except that the first substrate and the second substrate are in a prefabricated roll format.  Within the same field of endeavor, Chromogenics discloses this teaching (Page 3, lines 4-23; Page 17, line 28 – Page 18, line 12; figures 2A, 8A).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement such teaching for application-specific purpose.

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US Patent Publication 2012/0182593), as applied in claim 20.
Regarding claims 33 and 34, Collins discloses all the claimed limitations except for a barrier layer disposed on the second substrate, wherein the second substrate comprises alkali-based glass, and wherein the barrier layer is configured to avoid alkali ion diffusion int o the electrochromic device.  However, these teachings are well within the knowledge of one skilled in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement such teaching for design purpose.

Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US Patent Publication 2012/0182593), as applied in claim 20.
Regarding claims 36-37, Collins discloses all the claimed limitations except that the insulated glass unit comprises another lite having a color that complementary to the electrochromic laminate, and wherein the second substrate comprises heat strengthened material.  However, these teachings are well within the knowledge of one skilled in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement such teaching for design purpose.

Allowable Subject Matter
Claims 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claim 23, the prior art fails to disclose that the first substrate has an infrared radiation reflective material layer disposed thereon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached at 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK DINH/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        12/3/22